Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 29, 2015

                                    No. 04-15-00149-CV

                IN THE INTEREST OF K.L.C., J.K.C., and L.E.C., Children

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 14658B
                          Honorable Rex Emerson, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on April 29, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.

                                               _____________________________
                                               Keith E. Hottle, Clerk